01/07/2022




     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 20-0252

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

NATHAN EDWARD HOWARD,
JOHNATHAN HETTINGER, and
JOSEPH BULLINGTON,

           Defendant and Appellant.


                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until February 14, 2022, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                    January 7 2022